The Attorney      General of Texas
                                                      December 31, 1982
MARK WHITE
Attorney General


                                        Mr. Robert B. Baldwin III                Opinion No. MW-594
Supreme   Court Building
                                        Chairman
P. 0. BOY 12548
Austin, TX. 76711.2549
                                        Texas State University System            Re: Whether institutions of
512/475-2501                            Board of Regents                         higher education may spend ad
Telex    9101674-1367                   505 Sam Houston Building                 valorem tax funds received
Telecopier     5121475.0266             Austin, Texas   78701                    under article VII, section 17
                                                                                 for   constr"ction    projects
1607 Main Si.. Suite 1400
                                                                                 without   coordinating board
Dallas. TX. 75201.4709                                                           approval
2141742-6944
                                        Dear Mr. Baldwin:
4624 Alberta       Ave., Suite    160
El Paso, TX.       79905.2793
                                             Your letter requesting an Attorney General Opinion states as
9151533-3464                            follows:

                                                       Article   VII,   section  17   of  the   Texas
1220 Dallas Ave., Suite          202
                                                   Constit"tion, until its recent repeal, provided
Houston,   TX. 77002.6966
7131650.0666                                       for a state ad valorem tax 'for the purpose of
                                                   creating a special fund for the purpose of
                                                   acquiring, constructing and initially equipping
606 Broadway,        Suite 312                     buildings or other permanent improvements at the
Lubbock,     TX.    79401.3479
                                                   designated institutions of higher learning...'
6061747.5236
                                                   The    constitutional amendment which     repealed
                                                   article VII, section 17 provided that ad valorem
4309 N. Tenth, Suite S                             tax receipts which had been distributed to
McAllen,     TX. 76501-1665                        eligible universities 'may be expended for the
5121662-4547
                                                   purposes provided under prior law or for repair
                                                   and      renovation    of    existing    permanent
200 Main Plaza. Suite 400                          improvements.' A number of universities have
San Antonio,  TX. 76205.2797                       received ad valorem tax monies which they have not
5121225.4191                                       yet expended.

An Equal       Opportunity/                           Education Code section 61.058(8) requires
Affirmative      Action     Employer               institutions of higher education to receive
                                                   coordinating board     approval   for   'all new
                                                   construction and repair and rehabilitation of all
                                                   buildings and facilities at institutions of higher
                                                   education.' We respectfully ask whether a project
                                                   proposed by a university must be approved by the
                                                   coordinating board if the project is to be




                                                                p. 2208
Mr. Robert B. Baldwin III - Page 2    (Mw-594)




         financed in its entirety or partially by ad
         valorem tax funds.

     Article VII, section 17 was repealed at the November 2, 1982
election. Article VIII, section l-e of the Texas Constitution was
amended at the same election to provide as follows:

               sec. l-e. No State ad valorem taxes shall
          be levied upon any property within this State.

               2.   All receipts from previously authorized
          State ad valorem taxes that are collected on or
          after the effective date of the 1982 amendment to
          this section shall be deposited to the credit of
          the general fund of the county collecting the
          taxes and may be expended for county purposes.
          Receipts from taxes collected before that date
          shall be distributed by the legislature among
          institutions eligible to receive distributions
          under prior law. Those receipts and receipts
          distributed under prior law may be expended for
          the purposes provided under prior law or for
          repair and renovation of existing permanent
          improvements.

     The recently enacted amendment authorizes expenditures pursuant
to prior law. Since Article VII, section 17 was "self enacting",
Coordinating Board approval was not required for the construction of
new buildings financed entirely or principally by constitutional tax
funds. We therefore conclude that construction financed by funds
distributed prior to the enactment of Article VIII, section l-e, may
be undertaken without prior Coordinating Board approval.

                       SUMMARY

               Coordinating Board approval is not required
          for construction financed by funds distributed prior
          to adoption of Artice VII, section l-e.




                                     Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY, III
Executive Assistant Attorney General

                              p. 2209